Citation Nr: 0016628	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-42 998 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from April 3, 1970 to July 7, 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal. 

The case was previously before the Board in June 1997, at 
which time it was Remanded for additional stressor 
development and to afford the veteran a comprehensive 
psychiatric examination.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the veteran 
having experienced the claimed stressors in combat.

2.  The record does not reflect the presence of a verified 
stressor.

3. The evidence does not reflect that the veteran sustained a 
PTSD-precipitating stressor during the course of his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.

A well grounded claim for PTSD consists of 1) medical 
evidence of a current disability; 2) medical or lay evidence 
of an inservice stressor; and 3) medical evidence of a nexus 
between the disability and service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304 (f). 

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen, id.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a noncombat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

In June 1989, the veteran was afforded a VA mental health 
examination at which he asserted exposure to extensive life 
threatening combat, flashbacks and survival guilt.  He 
reportedly relived anxiety when exposed to helicopters, 
oriental people and Vietnam movies and news events.  He 
reported that he was discharged as unable to adjust.  The 
diagnosis was PTSD.  

The veteran was again diagnosed with PTSD in August 1995.  
Other mental health examinations have variously diagnosed the 
veteran's mental conditions as chemical dependence, major 
depression and, most recently, alcohol dependence and cocaine 
dependence in sustained full remission along with borderline 
personality disorder.  

The veteran claims that he experienced certain stressful 
events during service, namely that allegedly as a combat 
radioman, and he was involved in heavy combat, having the 
radio on his back shot on numerous occasions.  He claims to 
have been buried alive, once for up to three days, after 
bunkers were blown up by the enemy.  He named a friend who 
was supposedly killed and bayoneted along with his 
girlfriend; while he did not witness the non-combat event, 
the veteran supposedly retrieved the body.  One of the 
claimed events was reported to have occurred in December 
1970, occurring some months after the veteran's verified 
active service.

The RO sought to obtain verifiable evidence of the alleged 
incidents.  The National Personnel Records Center (NPRC), the 
Washington National Records Center, the United States Armed 
Forces Center for Research of Unit Records (AFCRUR), as well 
as the veteran's National Guard unit were contacted to 
provide records concerning the veteran's service.  
Verification of service was accomplished as set forth above, 
and it appears that the entire set of the veteran's original 
active service medical records have also been associated with 
the claims file; however, pursuit of additional records was 
largely unsuccessful.

The service medical records contain no suggestion whatsoever 
pertaining to combat or stress related thereto.  In May 1967, 
he was diagnosed  with immature personality; manifested by 
low self esteem and emotional instability, inter alia; the 
examiner concluded that his condition existed prior to 
service.  There are numerous other mental health references 
to an emotionally unstable personality, stemming from 
childhood, and none with any mention of combat.  One record 
indicates that the veteran entered service to avoid civilian 
jail and that he avoided stressful situations to the point of 
absenting himself from duty.  The records suggest that he was 
assigned to a communications unit.  His discharge examination 
in June 1970 indicated under psychiatric evaluation- 
homosexual activity- character disorder.  Service medical 
records also reference the fact that the veteran was unable 
to obtain a security clearance for his MOS.

The claims file contains an assortment of DD-214's, which 
according to the National Personnel Records Center and also 
to the untrained eye, contain significant alterations.  One 
DD-214, for his first period of service until June 1969, 
reflects that the veteran served as a communications center 
specialist.  The several DD-214's for the brief second period 
of service contain conflicting information.  One DD-214 
submitted by the veteran 1970 reflects that he was separated 
due to unsuitability, which would have produced a 
reenlistment eligibility code of RE-4, barring reenlistment; 
that document, however, plainly reflects that the "4" was 
altered to a "1", a code allowing reenlistment.  The Board 
notes that the veteran subsequently enlisted in the National 
Guard and that he was later separated with the notation: 
"Ineligible for re-enlistment."  The Board also notes that 
the DD-214 received in 1970 indicates (in larger typeface 
than the rest of the document) that the veteran received the 
Combat Infantryman's Badge as well as the Vietnam Defense 
Medal, the latter decoration, the Board notes, is not an 
official award/decoration.  Another DD-214, purportedly from 
approximately the same period was supplied by the veteran to 
his National Guard unit.  That DD-214 was signed by the 
identical authorizing officer in what seems to be the 
identical position vis-à-vis  the other DD-214, and indicates 
additional awards of the Army Commendation Medal, 
Distinguished Service Medal and the Bronze Star Medal, along 
with other service which was not verified.  

The Board notes that in February 1969, service medical 
records describe that the veteran admitted falsifying records 
for his own purposes.

The veteran's father, a retired Army Lt. Colonel, testified 
on his son's behalf in January 1995.  He indicated that some 
of the claimed stressor incidents "were more or less 
relayed" to him.

According to the NPRC, the DD-214's contain alterations, 
perhaps to facilitate entry into the National Guard.  In 
consideration of the DD-214's as against the other evidence 
of record, the Board regards the DD-214's as unreliable and 
without probative value.  Moreover, the NPRC indicated that 
the named friend of the veteran who supposedly was bayoneted 
during the pertinent period was not verified as even in 
Southeast Asia or killed in action or wounded.  

The Board additionally observes there was no indication that 
the veteran's father had any knowledge of the claimed 
stressors other than on a second hand basis.  Accordingly, 
while the Board does not challenge the credibility of the 
witness, his testimony is entitled to little, if any, 
probative weight.  The record evidence, prepared 
contemporaneous to the claimed incidents and its silence as 
to the claimed combat or related treatment is considered by 
the Board as more probative than testimony based one's 
recollection received some 25 years thereafter.  

The Board is required to "make specific findings of fact as 
to whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1996).  In this case, the Board finds that the record does 
not support that the veteran engaged in combat.  

The Board also concludes that the preponderance of the 
evidence is against verification of the non-combat stressor 
associated with the claimed death of a fellow soldier.  

Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor.  Accordingly, 
while the Board has reviewed, in detail, the medical evidence 
of record, including, all service records and post service 
medical records, the Board must find that those medical 
opinions suggesting an association between the claimed 
incidents and any mental pathology currently present carry no 
probative value because the claimant's account of his alleged 
stressor is not supported by credible evidence.  The 
preponderance of the evidence is against entitlement to 
service connection for PTSD. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for PTSD is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

